

116 HRES 1249 IH: Expressing support for frontline workers, residents of long-term care facilities, individuals with preexisting conditions, and K–12 educators to receive priority access to a COVID–19 vaccine.
U.S. House of Representatives
2020-12-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS2d SessionH. RES. 1249IN THE HOUSE OF REPRESENTATIVESDecember 3, 2020Mr. Walberg (for himself and Ms. Stevens) submitted the following resolution; which was referred to the Committee on Energy and CommerceRESOLUTIONExpressing support for frontline workers, residents of long-term care facilities, individuals with preexisting conditions, and K–12 educators to receive priority access to a COVID–19 vaccine.Whereas during a global pandemic that has claimed the lives of over a million individuals, certain sectors of the population are at a higher risk due to underlying health complications or disproportionate exposure to COVID–19;Whereas COVID–19 has taken the lives of senior citizens, especially those living in nursing homes and long-term care facilities, at a disproportionate rate;Whereas we have called on our frontline workers to serve their country during this pandemic, putting themselves at greater risk of exposure to COVID–19;Whereas frontline workers have answered this call and carried out their critical missions to protect the health and safety of our communities and to minimize the disruption that COVID–19 has caused to our daily lives;Whereas doctors, nurses, home care and domestic workers, and other medical professionals have put themselves in harm’s way to care for their patients, COVID–19 or otherwise;Whereas critical infrastructure workers have continued to meet their existing responsibilities to maintain safety and public health while overcoming staggering new challenges presented by the COVID–19 pandemic;Whereas the health and safety of the Nation’s K–12 public and private school educators are vital to the education and development of students, which is foundational to the continued prosperity and strength of the United States; andWhereas in-person learning allows students to develop knowledge, problem-solving and critical social and emotional skills: Now, therefore, be itThat the House of Representatives—(1)applauds the Centers for Disease Control and Prevention and the Advisory Committee on Immunization Practices in their efforts to give priority access to frontline workers and residents of long-term care facilities; and(2)urges State Governors and local jurisdictions to work with the Centers for Disease Control and Prevention in developing plans that will prioritize access to a COVID–19 vaccine to frontline workers, residents of long-term care facilities, individuals with preexisting conditions, and the Nation’s K–12 educators.